DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103469272) in view of Wu et al. (US 2008/0128665).
Regarding claim 1, Wang discloses an electrochromic nanoparticle [0002] comprising a core formed of a first electrochromic material (tungsten trioxide, [0053]) and a shell encompassing the core and formed of a second electrochromic material (polyaniline, [0053]), wherein the first electrochromic material is formed of at least one transition metal oxide (tungsten trioxide, [0053]).  Wang discloses all the claimed limitations except for an adsorption layer positioned between the core and the shell and formed so as to enhance adsorption force of the core and the shell and wherein the adsorption layer is formed of TiO2.  Within the same view of endeavor, Wu discloses the teaching that strong interaction between the TiO2and the viologen binds the viologen molecules to the TiO2 (see paragraph 28 in the Description).  Therefore, it is within the knowledge of an ordinary skill in the art to add an adsorption layer for the purpose of improving the adsorption force between the core and the shell.
Regarding claim 2, Wang in view of Wu discloses all the claimed limitations except that wherein when a voltage 10 equal to or more than a reference value is applied to the nanoparticle, the nanoparticle is converted from a first state to a second state, and when a reverse voltage equal to or more than the reference value is applied to the nanoparticle in the second state, the nanoparticle is 
Regarding claim 3, Wang in view of Wu discloses all the claimed limitations except that wherein when the nanoparticle is converted from the first state to the second state, the light transmittance at each wavelength within a wavelength band of 400 nm to 800 nm is decreased to 0.06 times to 0.6 times.  However, electrochromism refers to the phenomenon in which an optical feature is changed depending on the application of electric fields.  Defining light transmittance before and after state conversion of the electrochromic nanoparticle is determined by the structure and the constitutes of the electrochromic nanoparticle itself.  Therefore, it is within the knowledge of an ordinary skill in the art to adjust the constitutes of the core and the shell of the electrochromic nanoparticle for the purpose of obtaining the required light transmittance before and after state conversion.
Regarding claim 4, Wang in view of Wu discloses all the claimed limitations except that wherein the light transmittance of the nanoparticle in the first state at each wavelength within a wavelength band of 400 nm to 800 nm is 15% to 90%, and the light transmittance of the nanoparticle in the second state at each wavelength within a wavelength band of 400 nm to 800 nm is 5% to 30%.  However, electrochromism refers to the phenomenon in which an optical feature is changed depending on the application of electric fields.  Defining light transmittance before and after state conversion of the 
Regarding claim 5, Wang in view of Wu discloses all the claimed limitations except that wherein when the 5 nanoparticle is converted from the first state to the second state, the light transmittance at each wavelength within a wavelength band of 400 nm to 500 nm was decreased to 0.65 times to 0.80 times, and the light transmittance at each wavelength within a wavelength band of 500 nm to 800 nm was decreased to 0.20 times to 0.80 times.  However, electrochromism refers to the phenomenon in which an optical feature is changed depending on the application of electric fields.  Defining light transmittance before and after state conversion of the electrochromic nanoparticle is determined by the structure and the constitutes of the electrochromic nanoparticle itself.  Therefore, it is within the knowledge of an ordinary skill in the art to adjust the constitutes of the core and the shell of the electrochromic nanoparticle for the purpose of obtaining the required light transmittance before and after state conversion.
Regarding claim 6, Wang in view of Wu discloses all the claimed limitations except that wherein the light transmittance of the nanoparticle in the first state at each wavelength is 15% to 60% within a wavelength band of 400 nm to 500 nm and 60% to 80% within a wavelength band of 500 nm to 800 nm, and the light transmittance of the nanoparticle in the second state at each wavelength is 10% to 50% within a wavelength band of 400 nm to 500 nm and 17% to 50% within a wavelength band of 500 nm to 800 nm.  However, electrochromism refers to the phenomenon in which an optical feature is changed depending on the application of electric fields.  Defining light transmittance before and after state conversion of the electrochromic nanoparticle is determined by the structure and the constitutes of the electrochromic nanoparticle itself.  Therefore, it is within the knowledge of an ordinary skill in the art to 
Regarding claim 7, Wang further discloses that wherein the first electrochromic material is formed of tungsten oxide (tungsten trioxide, [0053]).
Regarding claims 8 and 10, Wang in view of Wu discloses all the claimed limitations except that wherein the second electrochromic material is formed of at least one type of transition metal oxide, and the first electrochromic material and the second electrochromic material are formed of different types of transition metal oxides.  The difference of the technical scheme claimed for protection lies in that the second electrochromic material as the shell layer is different.  Based on that difference, it is ascertained that the technical problem actually to be solved is how to realize various colors.  However, realizing various colors by selecting different electrochromic materials belongs to common technical knowledge of those skilled in the art.  Meanwhile, Wang discloses that the electrochromic material may be an inorganic electrochromic material (usually transition metal oxide), an organic monomolecular chromic material (e.g., prussian blue, viologen, metal phthalocyanine compound, etc.) and a conductive polymeric material (e.g., polyaniline, polypyrrole, polythiophene, etc.)(see paragraph 2 in the Description). In addition, Wu also discloses dispersions having a nanoparticle (equivalent to the core) and an electroactive compound (equivalent to the shell) binded on a surface of the nanoparticle (see the claim 1), wherein the electroactive compound may be polyaniline, polypyrrole, viologen, etc. (see paragraphs 24-29). Therefore, it is obvious to those skilled in the art to obtain the technical schemes of the claims 8 and 10 on the basis of the Wang in light of Wu.
Regarding claim 9, Wang further discloses that wherein the second electrochromic material is polyaniline ([0053]).
. 

Response to Arguments
Applicant's arguments filed on 5/24/21 have been fully considered but they are not persuasive. 
Regarding the amended claim 1, Applicant argues that Other than the TiO2 and the aforesaid structure, Wu fails to teach or imply that an organic or inorganic is bonded.  Applicant further argues that the claimed invention, the adsorption layer formed of TiO2 is disposed between the core and the shell that have electrochromic properties, thereby enhancing a bonding force between the core and the shell while having the organic material-TiO2-organic material/inorganic bonding structure.  The Examiner respectfully disagrees as the underlined language in the argument are not found in the claimed language.  Therefore, the arguments are not found persuasive.

Other Information/Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/JACK DINH/
Primary Examiner, Art Unit 2872
6/17/21